DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Tina Yin Sowatzke on 02/25/2021.

The application has been amended as follows: 
Claims 24 and 38 are amended as follows:
Claim 24. 	(Currently Amended)	The composition of claim 21, further comprising at least one functional ingredient selected from the group consisting of: additional surfactants that are not amine oxide surfactant or functional siloxane surfactant, chelating
agents, sequestering agents, detergents, alkaline sources, builders, rinse aids, hardening agents, bleaching agents, sanitizers, activators, builders, fillers, defoaming agents, anti-redeposition
agents, optical brighteners, dyes, odorants, stabilizing agents, dispersants, additional enzymes, corrosion inhibitors, thickeners and solubility modifiers.
36, wherein the use solution of the solid triamine compositions provides between about 1 ppm to about 500 ppm triamine, and between about 1 ppm to about 250 ppm solid diacid.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Terminal disclaimer has been filed over US 10,463,041.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613